Citation Nr: 0512730	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  99-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for a medial meniscus 
tear of the right knee.

2.  Entitlement to an increased disability rating for 
service-connected status post partial medial meniscectomy of 
the right knee with chondromalacia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio which denied the veteran's claims of 
entitlement to an increased disability rating for a service-
connected status post partial medial meniscectomy of the 
right knee with chondromalacia; and entitlement to service 
connection for a medial meniscus tear of the right knee.  

Procedural history

The veteran served on active duty from August 1954 to August 
1956.  In a December 1956 rating decision, the veteran was 
granted service connection for right knee strain.

In September 1998 the veteran filed a claim of entitlement to 
an increased disability rating for the service-connected 
right knee strain and a claim of entitlement to service 
connection for a right medial meniscus tear.  Those claims 
were denied in a March 1999 rating decision.  The veteran 
perfected his appeal of that decision with the timely 
submission of his substantive appeal (VA Form 9) in August 
1999.  

The veteran provided testimony at a personal hearing which 
was held before a RO hearing officer in November 1999.  A 
transcript of that hearing is associated with the veteran's 
claims folder.

This claim was previously before the Board in December 2000.  
At that time, the claim was remanded to provide the veteran 
with a VA examination and to readjudicate the claims under 
the then recently enacted Veterans Claims Assistance Act 
(VCAA).  

In a March 2003 rating decision, the RO merged the two claims 
into one, redenominated the disability as status post partial 
medial meniscectomy with chondromalacia, and assigned a 10 
percent disability rating.  The veteran's representative 
indicated his continued disagreement with this rating and his 
desire to contest the two previous claims, most recently in 
the March 2005 written brief presentation.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

Matter not on appeal

In September 1998, the veteran filed for a claim of 
entitlement to service connection for a back disability.  The 
RO denied his claim in a December 2003 rating decision.  The 
denial of service connection for a back disability was 
continued in subsequent rating actions dated in September 
2004 and January 2005.  To the Board's knowledge, the veteran 
has not disagreed with any of those decisions.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's medial meniscus tear of the right knee was 
service connected in March 2003 and is included as part of  
the veteran's service-connected right knee disability.  

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain, popping sounds and stiffness 
and swelling with weather changes.  Objective medical 
evidence shows the presence of chondromalacia in the right 
knee, a loss of flexion to no less than 130 degrees and no 
evidence of loss of extension.

3.  The record includes X-ray evidence of arthritis.

4.  The medical and other evidence of record does not show 
that the veteran's service-connected right knee disability is 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The matter of the veteran's entitlement to service 
connection for a medial meniscus tear of the right knee is 
moot.  38 U.S.C.A. § 7105 (West 2002).  

2.  The criteria for an increased disability rating for 
status post partial medial meniscectomy of the right knee 
with chondromalacia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5259 (2004).

3.  The criteria for an additional 10 percent disability 
rating for arthritis of the right knee under Diagnostic Code 
5003 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5003 (2004); 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for service-connected status post partial medial 
meniscectomy of the right knee with chondromalacia, currently 
evaluated as 10 percent disabling.  He also contends through 
his representative that he is continuing to seek entitlement 
to service connection for a medial meniscus tear of the right 
knee, notwithstanding the RO's March 2003 decision which 
effectively granted service connection for all right knee 
disability.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issues and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues have proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the former well groundedness standard was 
eliminated by the VCAA.  The current standard of review is a 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran's claims were initially adjudicated in March 
1999, prior to the enactment of the VCAA, by applying the 
now-obsolete well groundedness standard.  More recently, 
however, the RO applied the correct, current standard of 
review in a subsequent rating decision and supplemental 
statements of the case (SSOCs).  Thus, any deficiency in the 
RO's previous adjudication was remedied.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will apply the 
current standard of review in adjudicating the veteran' s 
claims.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 1999 statement of the case (SOC), the 
March 2003 SSOC and the December 2003 SSOC of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claims, and of the particular deficiencies in 
the evidence with respect to his claims.  Additional SSOCs 
dated in January 2000, May 2003 and October 2004 noted the 
particular deficiencies in the evidence associated with the 
veteran's claims.  

More significantly, a letter was sent to the veteran in July 
2002 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate a claim for service connection and a 
claim for an increased disability rating.  Specifically, the 
July 2002 letter stated: "To establish entitlement to an 
increased evaluation in your service-connected right knee 
condition, the evidence must show an increased in severity of 
your current physical or mental disability.  This can be 
shown by medical evidence or other evidence showing you have 
an increase in persistent or recurrent symptoms of 
disability."  Thus, the July 2002 letter, along with the 
July 1999 SOC and the January 2000, March 2003, May 2003, 
September 2003 and October 2004 SSOCs, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2002 letter, the veteran was informed that if they did not 
have them, the RO would get his service medical records and 
review to see if he had a disease or injury in service.  The 
letter also stated the RO would get other military service 
records if necessary.  The RO also informed the veteran that 
VA would make "reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies.  You must give us enough 
information about these records so that we can request them 
from the agency or person who has them."  The RO also 
advised him that: "If there are VA treatment records which 
you believe contain the evidence described above, you should 
tell us the name of the facility and the approximate dates of 
those records.  You should tell us the dates and places of VA 
treatment."  The veteran was also informed that a VA medical 
examination would be provided if it was necessary to make a 
decision in his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The July 2002 letter told the veteran that the RO had 
received records from Dr. H., Dr. K., Dr. N., Dr. S. and 
Mercer County Community Hospital, but that the RO had not 
received a response from Dr. J.J.O.  Enclosed with the July 
2002 letter were copies of VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, to be completed by the veteran for each doctor or 
hospital where he was treated.  The letter emphasized that it 
was still the veteran's responsibility to support his claims 
with appropriate evidence.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2002 letter asked the veteran 
to "Send the information describing additional evidence or 
send the evidence itself."  The veteran was also told that 
if he had no further information to submit for consideration, 
he could complete the enclosed VA Form 21-4138, Statement in 
Support of Claim, and inform the RO that there was no 
additional evidence in support of his claims.  The Board 
believes that this request complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the July 2002 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Even though the letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  That one year period has since elapsed.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claims, which was by rating decision in March 1999.  
The Board notes, however, that this was a practical and legal 
impossibility, because the VCAA was not enacted until 
November 2000.  The General Counsel of VA has rendered an 
opinion that failure to provide VCAA notice prior to the 
enactment of the VCAA does not constitute error.  See 
VAOPGCPREC 7-04 [failure to provide VCAA notice prior to the 
enactment of the VCAA does not constitute error].

The veteran was subsequently provided with VCAA notice 
through the July 2002 VCAA letter, and the claims were 
readjudciated with the application of the VCAA standard of 
review in a March 2003 rating decision and subsequent SSOCs.  
The veteran was provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the VA notice.  Therefore, there is no prejudice 
to the veteran in proceeding to consider his claims on the 
merits.  

Additionally, over the lengthy course of this appeal the 
veteran has been notified of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  Extensive medical evidence has 
been obtained and associated with the veteran's claims 
folder.  The veteran has not indicated that there is any 
additional relevant evidence pertinent to his claims.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Finally, with respect to the veteran's claim of entitlement 
to service connection for a medical meniscus tear of the 
right leg, as discussed below that claim is being dismissed 
because the benefit sought had already been granted.  
Accordingly, the provisions of the VCAA are inapplicable to 
that issue in any event.  See Manning v. Principi, 16 Vet. 
App. 534, 542-3 (2002) and cases cited therein. [the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's service 
medical records and private treatment records.  In a February 
2000 statement, the veteran indicated that records from six 
treating physicians, Dr. A., Dr. N., Dr. C., Dr. Y., Dr. S. 
and Dr. S., were unavailable.  The RO attempted to contact 
Dr. J.J.O. for treatment records twice to no avail.  To again 
attempt to associate these records with the claims folder 
would be an exercise in futility.  

The veteran was provided VA medical examinations in January 
1999, October 2002 and July 2003, the results of which will 
be referred to below.  The reports of the medical 
examinations reflect that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
physical examinations and rendered appropriate diagnoses and 
opinions.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran provided testimony at 
a personal hearing that was conducted before a hearing 
officer at the RO in November 1999.  Neither the veteran or 
his representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for a medial meniscus 
tear of the right knee.

As has been discussed in the Introduction, this appeal 
originally encompassed two issues: service connection for a 
meniscal tear of the right knee and an increased rating for 
service-connected right knee strain.  Those issues were 
remanded by the Board in December 2000 for additional 
evidentiary and procedural development.

An October 2002 VA examiner, after reviewing the veteran's 
service medical records, indicated that the veteran strained 
or tore his medial collateral ligament along with tearing the 
posterior horn of the medial meniscus and possibly a capsular 
tear at the same time as a result of an in-service injury in 
1955.  The examiner stated that investigative means of 
arthroscopic examination and magnetic resonance imaging (MRI) 
studies were not available in the 1950s to allow for a proper 
diagnosis, but instead based on the less reliable McMurray's 
non-invasive test.  
This allowed for previous examiners to miss the tear of the 
veteran's medial meniscus in service.

Based on this opinion, the RO redenominated the veteran's 
service-connected right knee disability to include the medial 
meniscus tear of the right knee.  See the March 2003 rating 
decision and the March 2003 SSOC.  Because the right medial 
meniscus tear has been service connected as of March 2003, 
the issue of service connection for a right medial meniscus 
tear has become moot.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  In essence, a "case 
or controversy" involving a pending adverse determination 
(denial of service connection for arthritis of the right hip) 
that the veteran has taken exception to does not currently 
exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) 
[quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  
Here, the veteran seeks service connection for a disability, 
meniscus tear, which in fact has already been service 
connected.  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and, therefore, 
the matter must be dismissed.

The veteran in essence contends that the service-connected 
right medial meniscus tear is a separate and distinct 
disability and should be rated separately from the remainder 
of his service-connected right knee disability.  This 
contention will be addressed within the context of the second 
issue on appeal, entitlement to an increased disability 
rating for the service-connected right knee disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261(1994).  

2.  Entitlement to an increased disability rating for 
service-connected status post partial medial meniscectomy of 
the right knee with chondromalacia, currently evaluated as 10 
percent disabling.

The veteran seeks an increased disability rating for his 
service-connected right knee disability, denominated status 
post partial medical meniscectomy with chondromalacia, which 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2004).

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Specific schedular criteria

Under Diagnostic Code 5259, a 10 percent disability rating is 
assigned for removal of semilunar cartilage that is 
symptomatic.  Ten percent is the maximum rating under 
Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2004).

Under Diagnostic Code 5257 [knee, other impairment of], 
recurrent subluxation or lateral instability that is slight 
warrants a 10 percent disability rating.  Recurrent 
subluxation or lateral instability that is moderate warrants 
a 20 percent disability rating, and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2004).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45 (2004).

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).  The General Counsel held in VAOPGCPREC 23-97 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
[Diagnostic Code] 5257, the veteran must also have 
limitation of motion under [Diagnostic Code] 5260 or 
[Code] 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a 
rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

The remaining diagnostic codes pertaining to the knee involve 
malunion or nonunion of the tibia and fibula, dislocation of 
semilunar cartilage, recurrent subluxation or lateral 
instability or ankylosis of the joint, none of which is 
present in this case.  

Rating musculoskeletal disabilities 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2004).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991); however, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As noted in the Introduction above, the veteran served on 
active duty from August 1954 to August 1956.  In a December 
1956 rating decision, the veteran was granted service 
connection for right knee strain.

The veteran filed for an increased disability rating for 
service-connected right knee strain and an initial claim for 
entitlement to service connection for a right medial meniscus 
tear in September 1998, six months after having a partial 
medial meniscectomy of the right knee at Mercer County 
Community Hospital.  

The veteran presented for a VA joints examination in January 
1999, complaining that his right knee was swollen and stiff 
and gave out when he walked.  He stated he used a soft knee 
brace to keep his right knee warm.  Physical examination 
showed flexion to 130 degrees and no loss of extension.  
There was no instability in the ligaments.  Lachman testing 
was negative.  Anterior and posterior drawer testing was 
negative for cruciate ligament instability and McMurray's 
test was negative for any meniscus pathology.  There was no 
grinding, perhaps due to the veteran's recent right knee 
surgery.  X-rays revealed minimal evidence of osteoarthritic 
changes and chondromalacia, not very symptomatic, secondary 
to the recent surgery.  

Based on the medical evidence of record at the time, in a 
March 1999 rating decision the RO rated the veteran's right 
knee disability as noncompensably disabling under Diagnostic 
Codes 5299-5257.  See 38 C.F.R. § 4.27 (2004) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen]; see also 38 
C.F.R. § 4.20 (2004) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous] and 38 C.F.R. § 4.27 [unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99"].

The veteran testified before a hearing officer at the RO in 
November 1999.  He stated that his right knee was sore and he 
had constant pain, regardless of whether he's sitting or 
standing.  He also indicated numbness, stiffness and weakness 
in the right knee, and that it occasionally gave out.  The 
veteran stated that he had difficulty walking, especially on 
uneven ground, and also had difficulty with kneeling.  He 
testified that his knee popped, snapped and cracked both when 
he sits and stands, and that rainy weather caused his knee to 
swell.  He stated that he used a cane to assist with 
ambulation and also wore a knee brace.

Pursuant to the instructions in the December 2000 Board 
remand, the veteran presented for another VA joints 
examination in October 2002.  He was noted to be  using a 
cane to assist with ambulation and complaining of numbness in 
the right knee.  He also indicated that his right knee gave 
out and he had difficulty walking on uneven ground.  There 
was no significant history of locking (the veteran indicated 
that it happened once after his initial right knee injury in 
1955).  
The veteran indicated that his knee "snaps," and also that 
it swells and gets stiff in the cold and rain.  Physical 
examination revealed a limitation of flexion to 132 degrees.  
The right quadriceps appeared to be slightly weak.  There was 
minimal laxity of the medial collateral ligament.  Lachman, 
McMurray, and anterior and posterior drawer tests were 
negative.  Grind testing was positive for chondromalacia of 
the kneecap.  X-rays of the right knee showed arthritic 
changes.  The October 2002 VA examiner, reviewing the 
veteran's service medical records, indicated that the veteran 
strained or tore his medial collateral ligament along with 
tearing the posterior horn of the medial meniscus and 
possibly a capsular tear at the same time.  The examiner 
stated that investigative means of arthroscopic examination 
and magnetic resonance imaging (MRI) studies were not 
available in the 1950s to allow for a proper diagnosis, but 
instead based on the less reliable McMurray's non-invasive 
test.  This allowed for previous examiners to miss the tear 
of the veteran's medial meniscus.

Based on this opinion of the October 2002 VA examiner, the RO 
in March 2003 redenominated the veteran's service-connected 
right knee disability to include consideration of the medial 
meniscus tear of the right knee and increased the veteran's 
rating to 10 percent disabling under Diagnostic Code 5259.
 
The veteran presented for another VA joints examination in 
July 2003 complaining of numbness in the right knee.  He used 
a cane to assist with ambulation.  Physical examination 
revealed a limitation of flexion of the right knee to 130 
degrees.  Muscle strength was normal, and there was no 
evidence of weakness.  Stress testing for collateral ligament 
instability was negative.  Lachman's test was negative for 
anterior cruciate ligament laxity.  Anterior and posterior 
drawer tests were negative for any cruciate ligament 
instabilities, as was McMurray's testing.  Grind test was 
positive for chondromalacia.  No other abnormalities were 
felt.  Diagnoses were chondromalacia and status post medial 
meniscectomy, operation and debridement arthroscopically on 
the right knee.  Radiological examination of the right knee 
revealed medial joint space narrowing and spur formation from 
the tibial plateau and the kneecap.  The examiner stated that 
with arthritic changes and chondromalacia the veteran would 
have difficulty in squatting, kneeling, climbing steps, and 
walking in the woods and the right knee would be sensitive to 
weather changes. 

Analysis

The veteran seeks an increased disability rating for his 
service-connected status post partial medial meniscectomy of 
the right knee.  He complains of pain, stiffness, swelling in 
wet weather and "popping" in his right knee.  As discussed 
immediately above, this disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5259.    

Mittleider concerns

The Board is initially presented with a record on appeal 
which, in addition to his status post partial medial 
meniscectomy of the right knee, demonstrates that the veteran 
has medical evidence of neurological symptomatology, to 
include numbness of the right knee.  

In this case, the Board finds that medical evidence of record 
makes it clear that the lower extremity neurological problems 
are not due to the service-connected status post partial 
medial meniscectomy of the right knee, but instead are due to 
a 
non service-connected back disability, namely a herniated 
disc at L4-5.   Moreover, the medical evidence, which is 
discussed in the paragraph immediately following, adequately 
distinguishes between the symptomatology associated with the 
veteran's service-connected status post partial medial 
meniscectomy of the right knee and that associated with his 
non service-connected herniated disc.  

The medical evidence indicates that the pertinent diagnosis 
is post partial medial meniscectomy of the right knee with 
chondromalacia.  No neurological problems have been medically 
identified as being related to the service-connected right 
knee disability.  Indeed, a VA examiner distinguished the 
veteran's service-connected right knee disability from his 
right lower extremity pain in January 1999 and again in 
October 2002.  The examiner specifically related the 
veteran's neurological symptomatology of the knee to surgery 
for herniated discs in the lumbar spine.  In January 1999, 
the examiner stated that spinal stenosis was causing 
neurological problems in the legs.  There is no competent 
medical evidence to the contrary.  

The Board therefore will not include the lower extremity 
neurological symptoms as part of its consideration of the 
service-connected status post partial medial meniscectomy of 
the right knee.  

Assignment of diagnostic code

As noted above, the veteran's service-connected right knee 
disability has been rated by the RO in the past under 
Diagnostic Code 5257 [knee, other impairment of, recurrent 
subluxation and lateral instability] and currently Diagnostic 
Code 5259 [cartilage, semilunar, removal of, symptomatic], 
both of which have been discussed in the law and regulations 
section above.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected right knee disability, was 
initially rated by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 [knee, other impairment of].  More recently, the 
Diagnostic Code was changed by the RO to 5259 [cartilage, 
semilunar, removal of, symptomatic] in its March 2003 rating 
decision.  

The July 2003 VA joints examination evidenced no instability 
of the right knee. 
In light of the lack of any current objective medical 
evidence of instability of the right knee, the Board agrees 
with the RO that the application of Diagnostic Code 5257 is 
no longer appropriate. 

The most recent diagnoses of the veteran's right knee 
disability are status post right medial meniscectomy and 
chondromalacia.  Chondromalacia is defined as the softening 
of the cartilage in the knee.  See Arnesen v. Brown, 8 Vet. 
App. 432 (1995) citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 326, 1241 (27th ed. 1988).  The symptoms of the 
veteran's right knee disability encompass the veteran's 
subjective complaints of pain, popping, stiffness and 
swelling.

Diagnostic Code 5259 encompasses removal of cartilage that is 
symptomatic.  
No other diagnostic codes for the knee reasonably describe 
the veteran's disability.  There is no evidence of ankylosis, 
limitation of motion, or impairment of the tibia and fibula.  
Therefore, the Board has determined that there is no reason 
to change the currently assigned diagnostic code, or 
Diagnostic Code 5259, as it is most applicable to the 
veteran's current symptomatology.  The veteran and his 
representative have not suggested a more appropriate 
diagnostic code or disputed the use of Diagnostic Code 5259.  

The Board therefore concludes that Diagnostic Code 5259 is 
the most appropriate in rating the veteran's service-
connected status post partial medial meniscectomy of the 
right knee with chondromalacia.  




Esteban considerations

It is possible for separate disabilities arising from a 
single incident or disease process to be separately rated.  
See 38 C.F.R. § 4.25 (2004); see also Esteban v. Brown, 
supra.  However, the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 
(2004); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Court also indicated in Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) that a separate compensable rating can 
be assigned for arthritis based on X- ray findings and 
painful motion under 38 C.F.R. § 4.59 when involving a major 
joint or group of joints.  Since the plain terms of 
Diagnostic Code 5259 and 5003 address different disabilities, 
the evaluation of knee dysfunction under both Diagnostic 
Codes 5259 and 5003, if the criteria for each code are met, 
does not constitute pyramiding under 38 C.F.R. § 4.14.  Cf. 
VAOPGCPREC 9-98 (1998).

The medical evidence of record reveals post-operative changes 
of the veteran's right knee with chondromalacia and 
complaints of painful motion of that knee, as well as 
stiffness, swelling and popping.  There is also X-ray 
evidence of arthritis of the right knee.  Under 38 C.F.R. § 
4.45(f) (2004), the veteran's right knee is a major joint.  
Under these circumstances, the Board believes that separate 
disability ratings may be assigned for the status post 
partial medial meniscectomy of the right knee with 
chondromalacia under Diagnostic Code 5259 and for arthritis 
under Diagnostic Code 5003. 

As has been discussed with respect to the first issue on 
appeal, the veteran through his representative in essence has 
requested the Board to consider whether a separate disability 
rating should be assigned for a medical meniscus tear of the 
right knee.  
To the extent that the veteran's representative is requesting 
a separate evaluation for a medial meniscus tear of the right 
knee, the Board finds that such is not warranted.  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, as discussed above the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2004).  The medical 
evidence does not distinguish between residuals of the 
original medial meniscus tear of the right knee and residuals 
of the 1998 medial meniscectomy.  In essence, the medical 
evidence of record, to include reports of several VA 
examinations, indicates that any symptomatology associated 
with the old meniscus tear has been subsumed in the current 
residuals of the repair; the symptoms are one and the same.  
For this reason, the Board finds that awarding separate 
ratings for both and a medial meniscus tear of the right knee 
and residuals of partial medial meniscectomy would constitute 
impermissible pyramiding.  
See 38 C.F.R. § 4.14 (2004).

To the extent that the veteran and his representative are 
attempting to make a distinction between symptomatology 
allegedly attributable to the medial meniscus tear of the 
right knee the symptomatology attributable to the partial 
medial meniscectomy and are claiming that such separately 
exist in his right knee, they are not competent to do so.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Schedular rating

(i) Diagnostic Code 5259

The veteran has been granted the maximum disability rating 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5259, 10 
percent.  

(ii.) Diagnostic Code 5003 

As discussed above, the Board has determined that the 
evidence supports a finding that the veteran's left knee 
disability meets the criteria established for the assignment 
of a separate 10 percent rating under Diagnostic Code 5003.  
Under that diagnostic code, arthritis is rated based on 
limitation of motion.  Normal range of motion for the knee is 
defined as follows: flexion to 140 degrees and extension to 0 
degrees.  See 38 C.F.R. § 4.71, Plate II (2004).  

As is evident from the medical evidence described above, 
range of motion findings show limitation of right knee 
flexion to no worse than 130 degrees and no limitation of 
extension.  Such nonexistent to minimal limitation of knee 
motion is rated noncompensably disabling.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2004).  

A separate disability rating of 10 percent is therefore 
warranted under Diagnostic Code 5003, based upon  X-ray 
evidence of right knee arthritis.

DeLuca considerations

(i.)  Diagnostic Code 5259

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5259, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

(ii.)  Diagnostic Code 5003

Regarding Diagnostic Code 5003, a separate rating may also be 
assigned for functional loss of use of the knee due to 
weakness, excess fatigability, incoordination, or pain on 
movement under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this case, the evidence of record does not reflect 
impairment that warrants a higher rating under 38 C.F.R. § 
4.40 or § 4.45.  The record reveals that the veteran's 
symptomatology demonstrates arthritis of the knee with the 
ability to achieve almost a full range of motion.  The 
medical evidence, specifically the most recent July 2003 VA 
examination, does not demonstrate fatigability, weakness, 
incoordination and the like due to pain.  

Moreover, although the veteran walks with a cane, the 
objective medical evidence indicates that this is not a 
result of his service-connected right knee disability.  
The veteran has presented to the same VA examiner for all 
three VA examinations considered in the present appeal.  Not 
once did this examiner indicate that fatigability, weakness, 
incoordination and the like led to the veteran's use of a 
cane to assist with ambulation.  In fact, during the October 
2002 VA examination, the examiner noted that the veteran 
previously utilized a cane in the left hand but was now using 
an additional cane in the right hand subsequent to a recent 
left shoulder hemiarthroplasty.  The veteran was also using a 
cane in his right hand at the time of the July 2003 VA 
examination, but there is no indication that this was for any 
cause other than his non service-connected left shoulder 
problem.  The veteran does wear a knee brace on the right 
knee, but he indicated during the January 1999 VA examination 
that this is to keep his right knee warm, not to help with 
fatigability, weakness, incoordination and the like.

The Board notes that the veteran's representative, in 
statements dated in March 2003 and January 2005, indicates 
that records from Celina Orthopedic and Sports Medicine 
Center showed evidence of effusion, crepitation and 
limitation of motion in support of a higher disability rating 
for the veteran's right knee disability.  However, the 
records from this facility are in relation to a shoulder 
condition.  Therefore, these arguments are without merit.

Accordingly, the Board concludes that a preponderance of the 
evidence is against a finding of any "additional functional 
loss" in his right knee and that an increased rating under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is not 
warranted.

Extraschedular evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the July 1999 SOC, the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's status post partial medial meniscectomy of the 
right knee with chondromalacia.  The VA joints examiner did 
not indicate during any of the three examinations he provided 
that the veteran's status post partial medial meniscectomy of 
the right knee with chondromalacia is in any way out of the 
ordinary clinically.  There also is no evidence of 
hospitalization for the veteran's status post partial medial 
meniscectomy of the right knee with chondromalacia, either in 
the recent or the remote past, other than in connection with 
the partial medial meniscectomy performed in March 1998.  

With respect to interference with employment, the July 2003 
VA examination reveals that the veteran retired from farming 
at the age of 62.  The veteran was evidently able to maintain 
full employment until his retirement.  Further, the veteran 
does not allege that his retirement at age 62 was in any 
connected to his right knee disability.  There is no 
indication in the medical evidence that the veteran's status 
post partial medial meniscectomy of the right knee with 
chondromalacia markedly interferes with his ability to work. 

Although the Board has no reason to doubt that that the 
veteran's status post partial medial meniscectomy of the 
right knee with chondromalacia is uncomfortable and 
inconvenient, specifically causing him difficulty upon 
sitting and standing, and may impact his dealings with the 
others, such level of industrial impairment is specifically 
contemplated in the currently assigned 10 percent ratings.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for extraschedular evaluation is not 
warranted for the veteran's status post partial medial 
meniscectomy of the right knee with chondromalacia.

Conclusion

In summary, for the reasons and bases expressed above, the 10 
percent disability rating under Diagnostic Code 5259 is 
continued for status post partial meniscectomy of the right 
knee with chondromalacia.  Further, the Board concludes that 
given the X-ray evidence of arthritis an additional 10 
percent disability rating is warranted under Diagnostic Code 
5003.  To that extent, the benefit sought on appeal is 
allowed.  


ORDER

The claim of entitlement to service connection for a medial 
meniscus tear of the right knee is dismissed as moot.

Entitlement to an increased disability rating for service-
connected status post right knee medial meniscectomy with 
chondromalacia is denied.

Entitlement to a separate disability evaluation of 10 percent 
for arthritis of the right knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


